EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Bruce Bower (Reg. No. 37,099) on 01/14/2022.
The application has been amended as follows: 
1. A user equipment (UE) comprising: 
memory storing computer-executable instructions; and 
a processor in communication with the memory, the computer-executable instructions causing the processor to perform acts comprising: 
detecting a subscriber identity module (SIM) condition that prevents a use of the UE on a first cellular network; 
accessing a SIM unlock application in response to detecting the condition that prevents the use of the UE on the first cellular network; 
establishing, via a second network different than the first cellular network, a connection with an enterprise unlock server; 
without requesting permission from a user of the UE, transmitting a SIM unlock request to the enterprise unlock server using the connection, the SIM unlock request comprising information identifying the UE[[.]] and
receiving authorization through the second network to unlock the UE for use on a second cellular network.
2. (Canceled)
3. The UE of claim 1, the computer-executable instructions causing the processor to perform further acts comprising: initiating a SIM unlock user interface; indicating in the SIM unlock user interface that the authorization has been received; and receiving a user input indicating an approval to commence unlocking the UE.

4. The UE of claim 1, the computer-executable instructions causing the processor to perform further acts comprising, in response to receiving the authorization, issuing an unlock notification to the SIM unlock application.

5. The UE of claim 1, the computer-executable instructions causing the processor to perform further acts comprising, in response to receiving the authorization, changing a SIM state from locked to unlocked for use on the second cellular network.

6. The UE of calim 1, the computer-executable instructions causing the processor to perform further acts comprising changing a SIM state from locked to temporarily unlocked.
Reasons for Allowance

This action is in response to the Application filed 11/20/2020 and the Examiner’s Amendment Approved by the Applicant an noted above, wherein claims 1-20 were pending prior to the Examiner’s Amendment, claims 1, 3-6 are amended in the Examiner’s Amendment, 
Regarding the independent claims, as to claim 1, the prior art made of record, alone nor in any reasonable combination fails to teach the limitation reflecting the functionality of detecting a subscriber identity module (SIM) condition that prevents a use of the UE on a first cellular network; accessing a SIM unlock application in response to detecting the condition that prevents the use of the UE on the first cellular network; establishing, via a second network different than the first cellular network, a connection with an enterprise unlock server; without requesting permission from a user of the UE, transmitting a SIM unlock request to the enterprise unlock server using the connection, the SIM unlock request comprising information identifying the UE and receiving authorization through the second network to unlock the UE for use on a second cellular network, in combination with ALL (and not the limitations in isolation) the limitations of each of the claims is not fairly taught by the art made of record.
As to claim 11 a similar limitations are set forth  to express a similar requirement including  issuing, from a SIM unlock application on a user equipment (UE), an unlock request indicating that a condition of a subscriber identity module (SIM) prevents a use of the UE on a first cellular network; establishing, via a second network different than the first cellular network, a connection between the UE and an enterprise unlock server; transmitting a SIM unlock request from the UE to the enterprise unlock server using the connection, the SIM unlock request comprising information identifying the UE; receiving authorization through the second network to unlock the SIM for use on a second cellular network; and instructing a SIM 
As to claim 16 a similar limitations are set forth  to express a similar limitations to those addressed above with respect to claims 1 and 11 including  issuing, from a SIM unlock application on a user equipment (UE), an unlock request, the unlock request indicating that a condition of a subscriber identity module (SIM) prevents a use of the UE on a first cellular network of a first cellular carrier; without receiving permission from a user of the UE, transmitting a SIM unlock request from the UE to an enterprise unlock server, the SIM unlock request comprising an international mobile subscriber identity (IMSI) for the UE; receiving authorization to unlock the SIM for use on a second cellular network; and instructing a SIM status application on the UE to unlock the SIM for use on the second cellular network, in combination with ALL (and not the limitations in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Therefore claim 16 sets forth similar distinguishing elements as claim 1 and/or 11, when the limitations of claim 16 are considered together with all the limitations of the claims (and not in isolation).
The prior art made of record alone or in any reasonable combination, fail to disclose detecting a subscriber identity module (SIM) condition that prevents a use of the UE on a first cellular network; accessing a SIM unlock application in response to detecting the condition that prevents the use of the UE on the first cellular network; establishing, via a second network in combination with all the limitations of the claims (and not in isolation).  The Examiner makes particular note that the limitations require detecting  a SIM on a first cellular network, followed by establishing a connection with an enterprise service on a second network (not the first cellular network) and without requesting permission from a user requesting a SIM unlock request to the enterprise server and receiving authorization from the server via that second network, wherein the unlocking pertains to a third network , being represented by the claim language as a second cellular network, which is distinct from the first cellular network and the second network. None of the references made of record disclose the limitations when considered as a whole.  
Regarding the art made of record, the closest prior art made of record includes United States Patent Application Publication US-20120058743 to Chen (hereinafter d1), United States Patent Application Publication US-20120157055 to Ren et al (hereinafter d3), United States Patent Application Publication US-20150113442 to Aghadavoodi Jolfaei (hereinafter d4). Wherein d1 discloses an unlocking server (see d1 Fig 1 element 3, para. 0032) including register (i.e. memory) (see d1 Fig. 1 element 24), a unlocking control unit (i.e. processor (see d1 Fig. 1 element 33; para. 0036) which is programmed to execute method steps (see d1 para. 0038) including verifying a user right to unlock a SIM (see d1 para. 0012); d1 discloses upon verification of a user right to unlock transmitting a program and execution thereof to unlock the a user originating an unlock request by sending identifying data from the user equipment to an unlocking server, which then asks the service provider to verify a right to unlock.  D1 at Abstract. Similarly, d3 does not address without requesting permission from a user of the UE, transmitting a SIM unlock request to the enterprise unlock server using the connection, the SIM unlock request comprising information identifying the UE and receiving authorization through the second network to unlock the UE for use on a second cellular network as claimed, and d4 teaches standard push-mode communications in different contexts. For at least these reasons, the combination of d1, d3, d4 does not teach or suggest all of the features of claim 1. Additionally US-20170085546 to Velusamy (hereinafter d5) and US-20130210389 to Obaidi (hereinafter d6) are particularly relevant to the present application. D5 discloses unlocking a user device including a carrier 
Accordingly, for at least the reasons presented herein, d1, d3, d4, d5, d6 alone, or in any reasonable combination do not teach or suggest all of the features of amended claims 1, 11, 16. Claims 3-10, 12-15, 17-20 depend from claims 1, 11, 16 and are also allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Therefore, for the foregoing reasons, the subject matter of claims 1, 3-20 novel and non-obvious in view of the prior art made of record. Therefore claims 1, 3-20 are allowed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200245128 to Obaidi; Ahmad Arash discloses permissioned blockchain implemented as a decentralized data store that maintains information indicating whether user equipment (UE) is SIM locked and/or should be disabled wherein a UE can 
US 20170288719 to Kovacevic; Amela discloses systems and methods for providing additional control over user equipment (UE) using standardized features of a subscriber identity module (SIM) wherein the UE can impose SIM Locking criteria based on subscriber related attributes (such as rate plan, prepay, postpay, etc.), wherein the SIM configuration can be compared to a UE SIMLock configuration with the same, or similar, entries to determine if the SIM is compatible for use with the UE. The SIM configuration can be updated dynamically to reflect changes in the account associated with the UE or the SIM.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643